Exhibit CHANGE IN CONTROL SEVERANCE AGREEMENT BETWEEN FPIC INSURANCE GROUP, INC. AND JOHN R. BYERS THIS AGREEMENT, effective as of January 1, 2008, between FPIC Insurance Group, Inc., a Florida corporation (the “Company"), and John R. Byers, an individual (the "Executive") W I T N E S S E T H: WHEREAS, the Company and the Executive are parties to that certain Severance Agreement dated as of January 1, 1999, as amended by that certain Amendment to Severance Agreement dated as of December 14, 2001 (the “Prior Agreement”) and wish to terminate the Prior Agreement and to enter into this Agreement in replacement thereof; and WHEREAS, the Executive is a valuable employee of the Company and an integral part of its management and a key participant in the decision making process relative to planning and policy for the Company; and WHEREAS, the Company wishes to encourage the Executive to continue his career and services with the Company for the period during and after an actual or threatened Change in Control (as hereinafter defined). NOW, THEREFORE, it is hereby agreed by and between the parties hereto as follows: 1.Certain Definitions. a."Board" shall mean the Board of Directors of the Company. b."Cause" shall mean: (i)the willful and continued failure of the Executive to perform substantially the Executive's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness, and specifically excluding any failure by the Executive, after reasonable efforts, to meet performance expectations) after a written demand for substantial performance is delivered to the Executive by the Board that specifically identifies the manner in which such person or the Board believes that the Executive has not substantially performed the Executive's duties, or (ii)the willful engaging by the Executive in illegal conduct, fraud, misappropriation, or embezzlement that is injurious to the Company. For purposes of this provision, no act or failure to act, on the part of the
